Citation Nr: 1203267	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  10-49 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an effective date earlier than April 27, 1998, for the award of compensation benefits under 1151 for postoperative residuals of left total knee arthroplasty.

2.  Entitlement to an effective date earlier than April 28, 1997, for the award of service connection for failed back syndrome as being secondary to the right knee disability.

3.  Entitlement to an effective date earlier than April 27, 1998, for the award of compensation benefits under 1151 for atrophy of the right quadriceps and buttocks, to include on the basis of clear and unmistakable error in a July 1980 rating decision.

(The issue of whether a June 20, 1984, decision of the Board, which denied entitlement to a temporary total disability rating based on a period of convalescence following hospitalization for alleged treatment of a service-connected disorder from November 23 to December 8, 1980 will be addressed in a later decision.)


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1953 to April 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which awarded the benefits listed on the title page and assigned evaluations and effective dates.  The Veteran has appealed the effective date assigned for each of these disabilities.

In August 2011, the Veteran and his spouse presented testimony at a video conference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.

The issues of entitlement to (1) an effective date earlier than April 28, 1997 for the award of a 60 percent evaluation for status post meniscectomy of the right knee with instability and degenerative arthritis and total knee replacement and (2) an effective date earlier than April 28, 1997 for the award of a total rating for compensation based upon individual unemployability have been raised by the record, see November 2011 Argument in Support of Claim on page 4, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an effective date earlier than April 27, 1998, for the award of compensation benefits under 1151 for atrophy of the right quadriceps and buttocks, to include on the basis of clear and unmistakable, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On May 3, 1985, the Veteran submitted an informal claim for entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a left knee disability.  

2.  Prior to May 3, 1985, there was no formal claim, informal claim, or written intent to file a claim for compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a left knee disability.

3.  The RO construed an April 28, 1997, statement from the Veteran as a claim for service connection for a low back disability as being secondary to the service-connected right knee disability.  

4.  Prior to April 28, 1997, there was no formal claim, informal claim, or written intent to file a claim for service connection for a low back disability as being secondary to the service-connected right knee disability.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date of May 3, 1985, but no earlier, for the award of compensation benefits under 1151 for postoperative residuals of left total knee arthroplasty have been met.  38 U.S.C.A. §§ 1151, 5110, 5107 (West 2002); 38 C.F.R. §§ 3.155, 3.400 (2011).

2.  The criteria for an effective date earlier than April 27, 1998, for the award of service connection for failed back syndrome as being secondary to the right knee disability have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2002); 38 C.F.R. §§ 3.155, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board begins by noting that as service connection and compensation benefits under the provisions of 38 U.S.C.A. § 1151, an initial rating, and an effective date have been assigned during the appeal, the notice requirements of 38 U.S.C.A. § 5103(a), have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Following the Veteran's notice of disagreement as to the effective date, the RO properly provided him with a statement of the case addressing the effective-date issue.

VA has fulfilled its duty to assist the claimant.  The Veteran had asked to have a hearing before the Board, which video conference hearing was held in August 2011.  There, the undersigned explained to the Veteran the type of evidence needed to substantiate his claims for earlier effective dates.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  For example, the Veteran was informed that in order to obtain an effective date earlier than what was currently assigned, there needed to an informal claim for such benefit prior to the date currently assigned.  See Transcript on page 5.

VA did not obtain any additional evidence in connection with the claims for earlier effective dates (versus the claims for service connection and compensation benefits under 38 U.S.C.A. § 1151); however, such was not necessary.  Specifically, oftentimes the evidence necessary to determine whether an earlier effective date is warranted is already in the claims file.  That is the situation with this case.  

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of the claim for increase and did, in fact, participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Earlier Effective Dates

The assignment of effective dates of VA awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on a claim for compensation (i.e., under the provisions of 38 U.S.C.A. § 1151 and service connection) "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The effective date of an award of disability compensation by reason of section 1151 shall be the date such injury or aggravation was suffered if an application is received with one year from such date.  Id. at (c).

As to the claim for an earlier effective date for the award of compensation benefits under section 1151, the implementing regulation states that the effective date of compensation under section 1151 will be, "[d]ate injury or aggravation was suffered if claim is received within [one] year after that date; otherwise, date of receipt of claim."  38 C.F.R. § 3.400(i).

As to the claim for secondary service connection, the implementing regulation states that the effective date of service connection/compensation will be, "[d]ate of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2011).  Additionally, under 38 C.F.R. § 3.155(a), the veteran, a representative of the veteran, or a Member of Congress can file an informal claim by communicating an intent to apply for one or more VA benefits.  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  See id.  The communication must be in writing.  See 38 C.F.R. § 3.1(p) (2011) (defining "claim" as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit).

Each issue has its own set of facts, and thus the Board will address each issue separately.  

A.  Postoperative residuals of left total knee arthroplasty

For background purposes, on December 17, 1979, the Veteran underwent a high tibial osteotomy of the right lower extremity at a VA facility in Tucson, Arizona.  The hospitalization report shows that it was completed "without significant complications."  See VA hospitalization summary report.  Two days later, a leg plaster was placed on his right lower extremity.  According to a February 1980 VA Consultation Sheet, which was approximately 11 weeks after the surgery, the Veteran was in the long leg cast for approximately 8 weeks.  See id.  The examiner noted that the Veteran was allowed to go to Phoenix and was informed that he needed to do isometric exercises to his quadriceps and start bending the knee as much as possible.  The Veteran reported that attempts to conduct these exercises produced extensive discomfort.  The examiner at that time noted the Veteran was on crutches and the plan was to have the Veteran undergo physical therapy.

Later that month, the Veteran was admitted to a VA facility to undergo physical therapy.  The examiner noted that the Veteran underwent "vigorous" therapy and "did quite well with marked improvement both in range of motion and muscular control."  

After having carefully reviewed the evidence of record, the Board finds that the evidence supports a finding that the Veteran submitted an informal claim for compensation benefits under 1151 for a left knee disability on May 3, 1985.  The reasons follow.

On that date, the Veteran submitted a statement, wherein he alleged that the surgeons had been negligent in performing his December 1979 surgery and that because of this, his left leg bore all the weight, which had caused him to develop a left knee disability.  The Board finds that such statement by the Veteran was an informal claim for compensation benefits under section 1151 for the left knee disability, which claim had remained pending as of the date service connection was awarded.  Accordingly, an effective date of May 3, 1985, is granted for the award of compensation benefits under 1151 for a left knee disability.

The Board finds, however, that the evidence does not support an effective date prior to May 3, 1985.  Specifically, it finds that the preponderance of the evidence is against a finding that the Veteran submitted a informal claim for compensation benefits under 1151 for a left knee disability prior to the May 1985 submission.  For example, in April 1985, the Veteran's representative submitted a written informal claim for "service connection of left knee secondary to right knee condition, claim for total rating under provisions of Paragraph 30 of the rating schedule."  Attached to the statement from the Veteran's representative was a statement from the Veteran.  There, the Veteran stated he was seeking benefits for his left knee from his recent surgery (he had undergone surgery on his left knee in March 1985), wherein he wrote, "I believe this is called a secondary claim as it is a direct result of my service[-]connected disability."  See statement.  

It is clear in both the Veteran's statement and that of his representative that the intent was to file a claim for service connection for a left knee disability as secondary to the right knee disability.  (The RO addressed this issue in a June 1985 rating decision.)  The Board finds as fact that from reading these documents that the Veteran was not submitting a claim for compensation benefits under section 1151 for the left knee disability, and that VA adjudicators would not have been put on notice that the Veteran was filing such a claim.  

The Board has read through the other submissions from the Veteran and his representative submitted to VA adjudicators from 1979 until May 1985 and finds that there was no formal claim, informal claim, or written intent to file a claim for compensation benefits under section 1151 for a left knee disability.  In prior statements, the Veteran made allegations of "malpractice" and submitted documents in 1983 to indicate he was seeking benefits outside the VA system for the December 1979 surgery.  See submissions received in September 1983.  However, he did not address a left knee disability in any of those submissions.  While the Veteran's claim does not need to be specific, the disability for which he seeks benefits needs to be identified.  See 38 C.F.R. § 3.155; Stewart, 10 Vet. App. at 18; Servello, 3 Vet. App. at 199.  

The Board has read through a June 1982 statement from the Veteran, which is 20 pages long.  There, he provides multiple facts, but does not allege that he has developed a left knee disability, much less a left knee disability due to the 1979 surgery performed by VA medical personnel.  Thus, this is not an informal claim for compensation benefits under section 1151 for a left knee disability.  See id.

The Board has also read a statement the Veteran submitted when he was examined at the VA medical center in June 1980.  There, the Veteran noted that he was having "back aches, good leg getting bad under the strain."  While he may allege that such was a claim for compensation benefits under section 1151 for the left knee, the Board finds that such does not constitute an informal claim for such benefit for two reasons.  One, the RO received the document along with the VA examination report.  In other words, the Veteran submitted this statement in connection with the VA examination performed at that time.  He did not submit this statement to VA adjudicators.  VA adjudicators received this statement when it received the June 1980 VA examination report.  The Veteran had not executed a power of attorney for the VA examiners to be able to submit a claim on the Veteran's behalf.  See 38 C.F.R. § 3.155(b).  The Veteran's statement attached to the VA examination report it is not a communication from the Veteran, his representative, a Member of Congress, or an agent communicating an intent to file a claim for compensation benefits.  See 38 C.F.R. §§ 3.1(p), 3.155(a), (b).
 
Two, the examination report merely showed that the Veteran was reporting left knee pain to a medical professional.  See Brannon v. West, 12 Vet. App. 32, 35, (1998) ("The mere presence of the medical evidence does not establish an intent on the part of the [claimant] to seek . . . service connection. . . .").  The Board acknowledges that the medical professionals he saw in June 1980 were VA medical professionals; however, that is not equivalent to showing an intent that the Veteran was filing a claim for entitlement to service connection for a left knee disability as being due to the December 1979 surgery.  See id. at 33 (Veteran had reported anxiety as a result of the service-connected skin disorder and Court found it was not an informal claim for secondary service connection for a psychiatric disorder).
 
Further, in MacPhee v. Nicholson, the United Stated Court of Appeals for the Federal Circuit (Federal Circuit) found that the mere mention of a condition in a medical record alone cannot be construed as a claim for service connection.  459 F.3d 1323, 1327 (Fed. Cir. 2006); see also 38 C.F.R. § 3.157 (2011).  Rather, the Federal Circuit found that "a medical examination report will only be considered an informal claim for an increase in disability benefits if service connection has already been established for the disability."  Id. (emphasis added); see also 38 C.F.R. § 3.157(b)(1) (medical records can serve as informal claim "when such reports relate to examination or treatment of a disability for which service-connection has previously been established"); see also 38 C.F.R. § 3.155(a) ( "Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs . . . may be considered an informal claim.  Such informal claim must identify the benefit sought.").  In other words, case law and VA regulations are clear that a VA medical record does not constitute an informal claim except for when the disability being treated was already service connected.  In the current case, the Veteran was not service connected for a left knee disability in June 1980.
 
The Federal Circuit's finding that a medical report would be considered an informal claim only when such report related to treatment of a disability which service connection had already been established was in response to that appellant's argument that VA should have given a sympathetic reading to that veteran's claim by determining all potential claims raised by the evidence.  459 F.3d at 1327-28.  Even accepting that VA must give a sympathetic reading to all potential claims, the Federal Circuit stood firm in holding that a VA treatment record cannot constitute an informal claim for service connection.  The holding in MacPhee is on point to the facts in this case.  Thus, the Board finds that the June 1980 statement from the Veteran submitted to VA medical personnel was not an informal claim for compensation benefits under section 1151 for a left knee disability.

Lastly, the Board is aware that the Veteran submitted a VA Form 21-4138, Statement in Support of Claim on June 4, 1980, wherein he wrote, "In lieu of a hearing, I request that an exam be authorized to determine the residual disability of surgery performed 12/79."  The Veteran's representative argued that this was an informal claim for compensation benefits under section 1151, see November 2011 Argument in Support of Claim on page 2; however, the Veteran does not allege any specific disability for which he is seeking benefits.  Stated differently, he does not identify the benefit(s) sought.  See 38 C.F.R. § 3.155.  While he does not need to be specific, he needs to identify the benefit sought.  See Stewart, 10 Vet. App. at 18; Servello, 3 Vet. App. at 199.  There was no mention of a left knee disability in this record.  Thus, it is not an informal claim for compensation benefits under section 1151 for a left knee disability.  

The Board notes that prior to 1997, negligence was not required to be shown in connection with claims for compensation benefits under the provisions of 38 U.S.C.A. § 1151.  Thus, the Veteran did not need to allege negligence in order for VA to consider that he had submitted an informal claim for compensation benefits under the provisions of section 1151 for a left knee disability.  Regardless, prior to May 1985, the Board finds that the Veteran did not submit an informal claim for service connection for a left knee disability in connection with the December 1979 surgery.  

Because the Board has determined that the first time the Veteran showed an intent to file a claim for entitlement to compensation under section 1151 for a left knee disability was on May 3, 1985, an effective date going back to the day of the injury (here, December 17, 1979) is not warranted.  38 U.S.C.A. § 5110(c); 38 C.F.R. § 3.400(i).

For all the above reasons, entitlement to an effective date earlier than May 3, 1985, for the award of this benefit is denied.  To this extent, the preponderance of the evidence is against a finding that an earlier effective date is warranted.  As the preponderance of the evidence is against the claim prior to May 1985, the benefit-of-the-doubt rule is not for application for this period.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that in determining the evaluation for the left knee disability from May 3, 1985, to April 27, 1998, the RO should thoroughly review the record during this time period, as there are multiple records addressing the severity of the disability.  For example, a November 1995 medical record shows that the examiner wrote, "The patient has absolutely no pain in the left knee.  He can climb stairs without the use of the banister. . . .  He ca[n] ambulate an unlimited distance with a limp and without ambulatory aids.  The patient is now golfing 5 days a week."  

B.  Failed back syndrome

The Board notes that one of the differences in the claim for an earlier effective date for the left knee disability and this claim is that the left knee disability was awarded under a different theory of entitlement.  Here, the Veteran's failed back syndrome was based upon a finding that it was secondary to the service-connected right knee disability and not the surgery.

Service connection for a right knee disability was granted in a September 1955 rating decision.  The Veteran subsequently claimed he developed a low back disability due to the service-connected right knee disability.

The Board has reviewed all the evidence of record and finds that the preponderance of the evidence is against an effective date earlier than April 28, 1997 for the award of service connection for failed back syndrome.  The reasons follow.

While the Board does not necessarily agree with the RO that the Veteran submitted a claim for service connection for a low back disability as being secondary to the service-connected right knee disability on April 28, 1997, that is not important, as the issue before the Board is whether the Veteran submitted a claim, whether formal or informal, for this benefit prior to the April 1997 submission.  In reviewing the records prior to the April 1997 submission, the Board does not find that the Veteran expressed an intent to file a claim for service connection for the low back disability as being secondary to the right knee disability.  For example, a November 1994 submission from the Veteran addresses a left knee disability only.  The May 1985 submission, which the Board has found constituted an informal claim for the left knee disability, did not address a low back disability.  See id.  The April 1985 submission also addresses to the left knee and does not address a low back disability.  See id.  Submissions submitted by the Veteran and/or his representative prior to April 1997 do not address a low back disability.

For the exact same reason the Board finds that the June 1980 statement submitted to a VA examiner, wherein the Veteran reported back pain and having to put his weight on his left knee, did not constitute an informal claim for compensation under section 1151 for the left knee, it also finds that such report of symptom to a VA medical professional was not an informal claim for service connection for a low back disability as being secondary to the right knee disability for two reasons.  The Board will repeat these reasons for thoroughness.  

One, the RO received the document along with the VA examination report.  In other words, the Veteran submitted this statement in connection with the VA examination performed at that time.  He did not submit this statement to VA adjudicators.  VA adjudicators received this statement when it received the June 1980 VA examination report.  The Veteran had not executed a power of attorney for the VA examiners to be able to submit a claim on the Veteran's behalf.  See 38 C.F.R. § 3.155(b).  The Veteran's statement attached to the VA examination report it is not a communication from the Veteran, his representative, a Member of Congress, or an agent communicating an intent to file a claim for compensation benefits.  See 38 C.F.R. §§ 3.1(p), 3.155(a), (b).
 
Two, the examination report merely showed that the Veteran was reporting "back aches" to a medical professional.  See Brannon, 12 Vet. App. at 35.  The Board acknowledges that the medical professionals he saw in June 1980 were VA medical professionals; however, that is not equivalent to showing an intent that the Veteran was filing a claim for entitlement to service connection for a low back disability as being due to the service-connected right knee disability.  See id. at 33.
 
Further, in MacPhee, the Federal Circuit found that the mere mention of a condition in a medical record alone cannot be construed as a claim for service connection.  459 F.3d at 1327; see also 38 C.F.R. § 3.157.  Rather, the Federal Circuit found that "a medical examination report will only be considered an informal claim for an increase in disability benefits if service connection has already been established for the disability."  Id. (emphasis added); see also 38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 3.155(a).  In other words, case law and VA regulations are clear that a VA medical record does not constitute an informal claim except for when the disability being treated was already service connected.  In the current case, the Veteran was not service connected for a low back disability in June 1980.
 
The Federal Circuit's finding that a medical report would be considered an informal claim only when such report related to treatment of a disability which service connection had already been established was in response to that appellant's argument that VA should have given a sympathetic reading to that veteran's claim by determining all potential claims raised by the evidence.  459 F.3d at 1327-28.  Even accepting that VA must give a sympathetic reading to all potential claims, the Federal Circuit stood firm in holding that a VA treatment record cannot constitute an informal claim for service connection.  The holding in MacPhee is on point to the facts in this case.  Thus, the Board finds that the June 1980 statement from the Veteran was not an informal claim for service connection for failed back syndrome as being secondary to the service-connected right knee disability.  

Additionally, at the time the Veteran submitted his April 1997 informal claim, he submitted multiple private medical records, some of which address the Veteran's low back disability and surgery he underwent in the 1990s involving the lumbar spine.  The medical records are dated from the 1980s to the 1990s.  As addressed above, however, medical records are not deemed to be claims for disabilities for which the claimant is not service connected.  See MacPhee and Brannon, both supra.  Thus, they cannot constitute a basis for an award of an earlier effective date. 

Accordingly, the Board does not find that an effective date earlier than April 28, 1997, for the award of service connection for failed back syndrome is warranted.  The Board has considered the benefit of the doubt, but finds that consideration of such is not warranted, as the preponderance of the evidence is against this claim for an earlier effective date.  Accordingly, for the reasons stated above, the Board finds the preponderance of the evidence is against entitlement to an effective date earlier than April 28, 1997, for the award of service connection for failed back syndrome as being secondary to the right knee disability.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not for application in connection with this claim.  Gilbert, 1 Vet. App. 49.


ORDER

Entitlement to an effective date of May 3, 1985, but no earlier, for the award of compensation benefits under 1151 for postoperative residuals of left total knee arthroplasty is granted.

Entitlement to an effective date earlier than April 28, 1997, for the award of service connection for failed back syndrome as being secondary to the right knee disability is denied.


REMAND

In the November 2011 argument in support of claims for entitlement to an earlier effective date for service-connected claims, the Veteran's representative raised the issue of clear and unmistakable error in a July 1980 rating decision.  This issue has not been addressed by the RO, and thus the Board finds that a remand is necessary for the RO to address this in the first instance.  The claim for clear and unmistakable error in the July 1980 rating decision is inextricably intertwined with the issue of entitlement to an earlier effective date, which is why the Board cannot decide this issue at the present time.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered until both are adjudicated).

As noted above, the Veteran has also alleged clear and unmistakable error in a June 1984 Board decision.  The reason the Board is holding off addressing this issue is that it is also inextricably intertwined with the Veteran's claim for clear and unmistakable error in the July 1980 rating decision.  

Accordingly, the case is REMANDED for the following action:

The RO/AMC should readjudicate the issue of entitlement to an effective date earlier than April 27, 1998, for the award of compensation benefits under 1151 for atrophy of the right quadriceps and buttocks, to include considering whether there was clear and unmistakable error in a July 1980 rating decision.  See November 16, 2011, Argument in Support of Claim for Entitlement to an Earlier Effective Date for Service-Connected Claims, on pages 2-3.  If the benefit is not granted in full, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  (The case must be returned to the Board for the Board to address the claim for clear and unmistakable error in the June 1984 Board decision.)

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
SARAH RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


